Moyer, C.J.,
dissenting. I respectfully dissent from the majority opinion because I cannot agree that R.C. Chapter 4112 imposes liability on managers and supervisors. Several clauses in this chapter of the Revised Code indicate that the General Assembly did not intend to create liability for supervisors and managers. When analyzing the meaning of a statute, the court should give the words of the statute their plain and ordinary meaning unless the legislative intent indicates otherwise. Coventry Towers, Inc. v. Strongsville (1985), 18 Ohio St.3d 120, 122, 18 OBR 151, 152, 480 N.E.2d 412, 414. Applying this principle to R.C. Chapter 4112, it is clear that the statute does not impose liability upon supervisors and managers.
R.C. Chapter 4112 is Ohio’s antidiscrimination statute. Unlawful discriminatory practices are defined as follows:
“It shall be an unlawful discriminatory practice:
“(A) For any employer, because of the race, color, religion, sex, national origin, handicap, age, or ancestry of any person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against that person.” (Emphasis added.) R.C. 4112.02.
This section clearly imposes liability upon employers for discriminatory practices in the workplace. However, the statute conspicuously fails to include a provision imposing liability upon employees who participate in discriminatory practices. The majority asserts that the public policy against discrimination supports its argument that R.C. Chapter 4112 should be construed to impose *301liability on supervisors and managers. However, when the language of a statute is clear and unambiguous, it is the duty of the court to apply the statute as written, making neither additions to the statute nor deletions therefrom. Dougherty v. Torrence (1982), 2 Ohio St.3d 69, 70, 2 OBR 625, 626, 442 N.E.2d 1295, 1296; Bernardini v. Conneaut Area City School Dist. Bd. of Edn. (1979), 58 Ohio St.2d 1, 4, 12 O.O.3d 1, 3, 387 N.E.2d 1222, 1224; Wheeling Steel Corp. v. Porterfield (1970), 24 Ohio St.2d 24, 28, 53 O.O.2d 13, 15, 263 N.E.2d 249, 251. Applying this principle of statutory interpretation to R.C. Chapter 4112 causes me to conclude that this court should not expand the liability imposed under R.C. 4112.02 to individual employees. Had the General Assembly wished to extend individual liability to managerial personnel it could have easily included the word “employee” in R.C. 4112.02(A).
Petitioners argue that supervisors and managers should be considered employers under the definition of “employer” contained in R.C. 4112.01(A)(2). That section reads as follows:
“(2) ‘Employer’ includes the state, any political subdivision of the state, any person employing four or more persons within the state, and any person acting directly or indirectly in the interest of an employer.” (Emphasis added.)
Petitioner’s argument that managerial personnel should be considered “employers” under this section fails for several reasons. First, petitioners contend that the phrase “and any person acting directly or indirectly in the interest of an employer” should be read to include managerial personnel in the definition of “employer.” However, this phrase was more likely included in R.C. 4112.01 in order to impose vicarious liability on employers for discriminatory acts of their employees. This court has previously stated that federal case law interpreting Title VII is generally applicable to interpretations of R.C. Chapter 4112. Plumbers & Steamfitters Joint Apprenticeship Commt. v. Ohio Civ. Rights Comm. (1981), 66 Ohio St.2d 192, 196, 20 O.O.3d 200, 202, 421 N.E.2d 128, 131. Title VII is the federal antidiscrimination statute. Title VII defines “employer” as “a person engaged in an industry affecting commerce who has fifteen or more employees * * * and any agent of such a person.” (Emphasis added.) Section 2000e(b), Title 42, U.S.Code.
Numerous federal courts have held that the agency clause of Title VII does not impose liability on individual employees, but instead imposes vicarious liability on employers for the discriminatory acts of their employees. See Miller v. Maxwell’s Internatl., Inc. (C.A.9, 1993), 991 F.2d 583; Gary v. Long (C.A.D.C.1995), 59 F.3d 1391; Wathen v. Gen. Elec. Co. (C.A.6, 1997), 115 F.3d 400. While R.C. Chapter 4112 and Title VII contain slightly different language, the language of both statutes indicates an intent to hold employers vicariously liable for the discriminatory acts of their employees.
*302In Lenhardt v. Basic Inst of Technology, Inc. (C.A.8, 1995), 55 F.3d 377, 379, the court of appeals held that Missouri’s antidiscrimination statute did not impose liability on individual employees. The Missouri antidiscrimination statute contains a definition of “employer” that is similar to that contained in R.C. Chapter 4112. The Missouri statute reads:
“ ‘Employer’ includes the state, or any political subdivision thereof, or any person employing six or more persons within the state, and any person directly actinq in the interest of an employer * * *.” (Emphasis added.) Mo.Rev.Stat. 213.010(6) (1994).
In Lenhardt, the court of appeals determined that this language was not meant to impose liability on managers and supervisors, but was instead meant to create vicarious liability for employers whose employees commit violations of the statute.
The majority refers to minor differences between the definitions of “employer” found in Title VII and R.C. 4112(A)(2), stating that these differences clearly broaden the scope of liability imposed under R.C. Chapter 4112. In emphasizing the differences between Title VII and R.C. Chapter 4112, the majority criticizes respondent’s reliance on Wathen. Wathen involved sexual harassment claims in violation of Title VII and the Kentucky Civil Rights Act. In Wathen, the court of appeals held that Title VII and the Kentucky Civil Rights Act were analogous. Here, the majority opinion correctly points out that Title VII and the Kentucky statute are almost identical, unlike Title VII and R.C. Chapter 4112. For this reason, the majority finds that Wathen is not controlling. However, as the court of appeals concluded in Lenhardt, the agency clause in Title VII and the- phrases “any person directly acting” and “any person acting directly or indirectly” contained in the Missouri civil rights statute and R.C. 4112.01(A)(2), respectively, are sufficiently similar to warrant the conclusion that both were meant only to impose vicarious liability on employers for the acts of their employees.
The majority also relies on the fact that Title VII defines “employer” to include “a person engaged in an industry affecting commerce who has fifteen or more employees,” while R.C. 4112.01(A)(2) includes “any person employing four or more persons within the state.” The majority’s contention is that the lower numerosity requirement included in R.C. 4112.01 obviously was meant to broaden the scope of liability under R.C. Chapter 4112 to include individual employees. However, this reasoning is flawed, in that it precludes liability under R.C. Chapter 4112 for employers with fewer than four employees, while imposing liability on supervisors overseeing the activities of as few as one employee. This clearly cannot be what the General Assembly intended when it enacted R.C. Chapter 4112.
R.C. 1.47 is intended to assist courts in applying statutes to the facts of a specific case. It reads:
*303“In enacting a statute, it is presumed that: .
ÍÍ * * *
“(C) A just and reasonable result is intended[.]”
Application of R.C. 1.47 to the issue here does not support the majority decision. By imposing liability upon supervisors and managers for violations of R.C. Chapter 4112, the majority exposes virtually all managerial employees to the risk that they will be forced to bear the cost of defending themselves in claims alleging violations of R.C. Chapter 4112.
Taking into account the fact that R.C. Chapter 4112 fails to include the term “employee” in the clause prohibiting unlawful discriminatory practices, and the applicable case law interpreting Title VII, R.C. Chapter 4112, and other state antidiscrimination statutes, I conclude that the General Assembly did not intend to impose liability on managerial personnel when it enacted R.C. Chapter 4112. I would affirm the original decision of the district court.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.